Title: From Thomas Jefferson to Andrea Pini, 11 August 1825
From: Jefferson, Thomas
To: Pini, Andrea


Dear Sir
Monticello
Aug. 11. 25.
Your favor of Nov. 24. was not recieved until Apr. 23. of the present year having been 5. months on it’s passage. I deferred answering it until I should be remitting the interest of the past year, and this has been delayed very much beyond the usual season, from circumstances which I could not controul, and which have been heretofore explained, arising from the interior situation of our farms, remote from the market towns to which our annual produce is to be transported before it can be disposed of. I have exceedingly regretted the deception into which I was led by promising appearances when I wrote you my letter of Oct. 8. 23. they were such as at that time induced me to believe that in the ensuing winter I should be able to make a saving sale of some land which I then destined for sale, for the payment of your debt. I was disappointed in that sale, and thereby rendered unable to commence the reimbursement of your principal, as I had expected. age has very sensibly lessened the active powers which I have heretofore been able to exercise in the management of my possessions. I have therefore taken to my aid a grandson, Thomas Jefferson Randolph, who has every qualification of skill, industry and integrity which can promise a successful administration of them. I have had a particular consultation with him on the subject of my debt to you, in which I have expressed to him my peculiar anxieties for it’s discharge, in preference to any other. he authorises me to say, without the fear of disappointment, that in the month of January ensuing, he will put into my hands the means of making you a first remittance of 2000. Dollars on account of the principal, and that this shall be followed up by equal remittances annually afterwards until wholly discharged. this, to be sure is a postponement of my engagemt of Oct. 1823. which it has not been in my power to prevent. but believing that money cannot be employed in Europe more profitably than at our interest of 6. per cent, I hope you will find in the end that you will not have lost while yours has been in my hands, and especially taking into account that the capital will have been tripled. for unquestionably the same grounds could not be sold at this time for one third of what the fortunate moment of their sale obtained for you. still as you would rather those monies should have been employed otherwise, my regret is not diminished at having kept them so long; nor will it be removed until the whole shall be safely replaced in your hands. my interior situation, at a distance from any mercantile town, puts it out of my power to make my remittances otherwise than thro’ London. this requiring a second negociation for Leghorn, retards it’s getting to your hands. the interest of the last year is remitted to mr Williams of London, the correspondent of mr Appleton, and to be forwarded to him. I inclose a triplicate of the bill to him with this letter, to enable him to draw for the money if not recieved as early as the letter.I pray you to be assured of my continued devotion to the memory and connections of my deceased friend Mazzei, to Made Pini especially the first object of his affection, and to you her other self with sentiments of high request and esteem.Th: Jefferson